Citation Nr: 1728388	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  16-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953, which included a combat tour in Korea, for which the Veteran was awarded a Combat Infantry Badge and the Korean Service Medal with Bronze Star.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for right leg and right foot disabilities.  

In this case, the Veteran is diagnosed with non-specific pain in the right lower extremity, as well as arthritis of the first metatarsophalangeal joint, hallus limitus, and Morton's neuroma of the right foot.  The Veteran claims that he first injured his right leg and foot in basic training in 1951 and later reinjured his right leg and foot when he jumped off a truck in combat in Korea in 1953.  

Private medical examiners have disagreed as the etiology of the Veteran's right leg and foot disabilities.  Moreover, the Veteran has not undergone a VA examination to determine the nature and etiology of his claimed right leg and right foot disabilities and whether his disabilities are related to his active service.  

With regard to the Veteran's right leg disability, a private examiner in 2010 opined that although the Veteran's chronic right leg pain was "of unclear etiology," it was more likely caused by post-poliomyelitis syndrome based on the Veteran's reported medical history.  However, a private examiner in 2011 noted that the Veteran's MRI showed "granulation epidural fibrosis surrounding [the] R S1 nerve root. . . [and t]his has been the presumed etiology of his pain." 

With regard to the Veteran's right foot disability, a private examiner in July 2011 opined that "neuroma clouding [is] the answer to the exact etiology of [this] pain," while a private examiner in July 2012 stated that the Veteran's foot pain is of "unclear etiology," with features of plantar fasciitis and known epidural fibrosis around sciatic nerve root."  

Thus, a medical opinion is still necessary to ascertain the exact nature and etiology of the Veteran's claimed right leg and foot disabilities and whether a medical nexus exists between the Veteran's disabilities and a disease, injury, or event in service.  Consequently, the Board finds that the claim must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit or authorize for release all private treatment records pertaining to his claimed right leg and right foot disabilities, to include, but not limed to, all VA treatment records, and all private treatment records from Kaiser Permanente.

Appropriate efforts should be made to obtain and associate with the case file any additional medical records (private and/or VA) identified and authorized for release by the Veteran, and in particular, all VA treatment records generated since 2016, and all private treatment records from Kaiser Permanente generated since 2013.

All actions to obtain VA and private medical records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide these records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of all right leg and right foot disabilities.  The examiner should consider all relevant and lay evidence in identifying the following and answering the following questions:
a. Identify all right leg and foot disabilities.
b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right leg and foot disabilities are related to his active duty service?

A detailed rationale for the opinions relating to the Veteran's right leg and foot disabilities should be provided.  In this regard, attention is invited to the Veteran's private treatment records from Kaiser Permanente, and in particular, examinations conducted from 2007 through 2013 of the Veteran's right leg and foot.

The examiner should also review and consider the Veteran's service treatment records, as well as the Veteran's statements regarding the history of his right leg/foot injury in service.  In light of his combat experience in Korea, the Veteran's statements alone are considered sufficient to establish the fact that his right leg/foot injury occurred in service, even if this injury is not noted in his service treatment records.  38 U.S.C.A. § 1154(b) (West 2014).

If the examiner feels that the requested opinions regarding the Veteran's right leg and right foot disabilities cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for right leg and right foot disabilities.  The Veteran and his representative should be furnished copies afforded the applicable time period to respond.  Thereafter, the claims file should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B.T. KNOPE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




